Title: To Benjamin Franklin from William Shippen, Junior, 15 November 1767
From: Shippen, William, Jr.
To: Franklin, Benjamin


Dear Sir
Philadelphia 15th. Novr. 1767
I now have the pleasure of enclosing a short account of the appearances on the dissection of that curious production, which I had the honor of sending to the royal society last summer; should have done so long agoe had I not unfortunately mislaid my notes which I did not find till last week.
I pray you will show it first to my learned friend Dr. Pringle who I know will be so good as to correct any inaccuracys previous to its being laid before the society. Please to present my best and most respectful compliments to the Doctor and present him with the enclosed account of our medical school which he very [much] approved and patronized; we have in this city this year upwards of 30 pupils studying physic, 24 of them attend my course of anatomical lectures.
Last night I had the pleasure of supping at Burlington with Governor Franklin on the fattest saddle of Venison I ever saw; The Governor and Lady very well, all friends well in Philadelphia. The paving of the streets conduces much to the health of the inhabitants and is a very heavy tax on the physicians. I give you Joy on the marriage of your daughter, who is now in new york with Mr. Bache—and am with much respect Dear Sir Your very humble Servant
W Shippen junr
  Addressed: To / Doctor Benjamin Franklin / in Craven street, Strand / London / by favor Capt. E. Story.
